September 14, 2012 DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS - DREYFUS CALIFORNIA AMT-FREE MUNICIPAL CASH MANAGEMENT -DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT Supplement to Statement of Additional Information dated June 1, 2012 Agency shares of Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York Municipal Cash Management are no longer offered by either fund and have been terminated as a separately designated class of each fund. Participant shares of Dreyfus New York AMT-Free Municipal Cash Management are no longer offered by the fund and have been terminated as a separately designated class of the fund.
